IN THE SUPREME COURT OF NORTH CAROLINA

                                         No. 140A19

                                   Filed 28 February 2020

 IN THE MATTER OF: D.W.P., B.A.L.P.



      Appeal pursuant to N.C.G.S. § 7A-27(a)(5) from an order entered on 23

January 2019 by Judge Angela C. Foster in District Court, Guilford County. Heard

in the Supreme Court on 6 November 2019.


      Mercedes Chut, for petitioner-appellee Guilford County Department of Health
      and Human Services

      Coats & Bennett, PLLC, by Gavin Parsons, for appellee Guardian ad Litem

      Michael Spivey for respondent-appellant mother


      BEASLEY, Chief Justice.


      Respondent, the mother of D.W.P. (David)1 and B.A.L.P. (Briana), appeals

from the trial court’s 23 January 2019 order terminating her parental rights. The

issue before the Court is whether the trial court made and relied upon findings of fact

that were supported by clear, cogent, and convincing evidence in assessing

respondent-mother’s reasonable progress to remedy the conditions that led to the

removal of her children. After careful consideration of the relevant legal authorities

and in light of the record evidence, we affirm the trial court’s decision.




      1   A pseudonym is used to protect the juveniles’ identities and for ease of reading.
                               IN RE: D.W.P AND B.A.L.P.

                                   Opinion of the Court



   I.      Facts and Procedural History

        On 1 March 2015, the Guilford County Department of Health and Human

Services (GCDHHS) received a Child Protective Services (CPS) report that eleven-

month old David was being treated at MedCenter Emergency Department in High

Point for a broken femur. The doctor examining David had also performed a body

scan and the results showed older clavicle, tibia, fibula, and rib fractures that were

still in the process of healing. During the GCDHHS investigation, respondent-mother

stated that she never noticed any signs that David had been harmed and attributed

his fractured femur to the family’s seventy-pound dog and suggested that the

children’s biological father had inflicted the older injures.

        On 20 March 2015, based on David’s young age and the multiple fractures for

which respondent-mother and her fiancé, Mr. Goff, provided no plausible explanation,

GCDHHS filed a petition and nonsecure custody motion relating to of David and

Briana. On the same date, Judge Betty J. Brown entered an order granting nonsecure

custody of both children to GCDHHS. After a hearing held on 26 January 2016, the

court adjudicated David an abused and neglected juvenile and adjudicated Briana,

although she had no injuries, a neglected juvenile. Legal and physical custody of both

children was granted to GCDHHS and a permanency planning hearing was set for

23 March 2016. Respondent-mother appealed the trial court’s order.

        The COA affirmed David’s adjudication as abused and neglected, but reversed

Briana’s adjudication as being a neglected juvenile. See In re D.P. and B.P., 250 N.C.


                                           -2-
                              IN RE: D.W.P AND B.A.L.P.

                                  Opinion of the Court



App. 507, 793 S.E.2d 287 (2016) (unpublished). The court remanded the case to the

trial court to make appropriate findings of fact and conclusions of law to determine if

Briana was, in fact, a neglected juvenile. Id. Respondent-mother later stipulated at

the adjudication hearing on 27 October 2017 that Briana was neglected.

      As a result of David’s injuries, respondent-mother was charged with felony

child abuse inflicting serious injury. On 9 November 2017, she entered an Alford plea

to misdemeanor child abuse and was placed on probation for twelve months. During

the allocution, respondent-mother told the court David’s injuries may have occurred

because he “slept funny.” The trial court made a finding from this testimony that

respondent-mother provided yet another explanation for the injuries that was

inconsistent with previously submitted evidence involving David’s injuries. Following

respondent-mother’s plea, there was a permanency hearing on 30 November 2017.

      Following the hearing, the court entered an order ceasing reunification efforts

and directing GCDHHS to file a petition for termination of parental rights. GCDHHS

did so on 20 March 2018. After an 8 January 2019 termination hearing, the trial court

entered its order terminating respondent-mother’s parental rights on 23 January

2019. The court acknowledged that respondent-mother had completed many of the

requirements set out in the permanency plan, but concluded that she had willfully

failed to make reasonable progress to remedy the conditions that led to removal of

her children, that her neglect continued, and that she was likely to neglect the

children in the future.


                                          -3-
                               IN RE: D.W.P AND B.A.L.P.

                                    Opinion of the Court



         Among other things, the court specifically focused on respondent-mother’s

refusal to honestly report how David’s injuries occurred. Because respondent-mother

and Mr. Goff were David’s only caretakers at the time of the incident, the court

identified only three possible causes of the injuries: (1) respondent-mother caused the

injures, (2) respondent and Mr. Goff caused the injuries together, or (3) respondent-

mother failed to protect David from Mr. Goff causing the injuries. Without knowing

the cause of the injuries, the court believed GCDHHS was unable to provide a plan

to ensure that injuries would not occur in the future.

         Respondent-mother appealed the trial court’s order terminating her parental

rights, arguing that the trial court made and relied upon findings of fact that were

unsupported by clear, cogent, and convincing evidence in assessing her reasonable

progress to remedy the conditions that led to the removal of her children.

   II.      Discussion

         Termination of parental rights proceedings consist of two stages: adjudication

and disposition. N.C.G.S. §§ 7B-1109, -1110 (2017); In re Montgomery, 311 N.C. 101,

110, 316 S.E.2d 246, 252 (1984). At the adjudicatory stage, the petitioner must prove

by “clear, cogent, and convincing evidence” that one or more grounds for termination

exist under section 7B-1111(a) of our General Statutes. N.C.G.S. § 7B-1109(e), (f)

(2017). Thus, we review a district court’s adjudication “to determine whether the

findings are supported by clear, cogent and convincing evidence and the findings

support the conclusions of law.” In re Montgomery, 311 N.C. at 111, 316 S.E.2d at 253


                                            -4-
                              IN RE: D.W.P AND B.A.L.P.

                                   Opinion of the Court



(citing In re Moore, 306 N.C. 394, 404, 293 S.E.2d 127, 133 (1982)). Unchallenged

findings of fact made at the adjudicatory stage, however, are binding on appeal.

Koufman v. Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991) (citing Schloss v.

Jamison, 258 N.C. 271, 275, 128 S.E.2d 590, 593 (1962)). If the petitioner proves at

least one ground for termination during the adjudicatory stage, “the court proceeds

to the dispositional stage, at which the court must consider whether it is in the best

interests of the juvenile to terminate parental rights.” In re D.L.W., 368 N.C. 835,

842, 788 S.E.2d 162, 167 (2016) (citing In re Young, 346 N.C. 244, 247, 485 S.E.2d

612, 614–15 (1997); N.C.G.S. § 7B-1110)).

      On appeal, respondent-mother challenges several of the trial court’s findings

of fact as unsupported by clear, cogent, and convincing evidence as well as its

conclusions of law regarding her progress in remedying the conditions that led to the

removal of her children and the likelihood of future neglect.

      A. Challenged Findings of Fact

      Findings of fact supported by competent evidence are binding on appeal,

despite evidence in the record that may support a contrary finding. See In re

Montgomery, 311 N.C. at 112-13, 316 S.E.2d at 254. Further, it is the duty of the trial

judge to ‘“pass[ ] upon the credibility of the witnesses and the weight to be given their

testimony and the reasonable inferences to be drawn therefrom.”’ In re D.L.W., 368

N.C. 835, 843, 788 S.E.2d 162, 168 (2016) (quoting Knutton v. Cofield, 273 N.C. 355,

359, 160 S.E.2d 29, 33 (1968)). The trial judge’s decisions as to the weight and


                                           -5-
                              IN RE: D.W.P AND B.A.L.P.

                                   Opinion of the Court



credibility of the evidence, and the inferences drawn from the evidence are not subject

to appellate review. Id.

      “In all actions tried upon the facts without a jury . . . the court shall find the

facts specifically and state separately its conclusions of law thereon . . . .” N.C.G.S.

§ 1A-1, Rule 52(a)(1). Thus, the trial court must, through “processes of logical

reasoning,” based on the evidentiary facts before it, “find the ultimate facts essential

to support the conclusions of law.” See In re Harton, 156 N.C. App. 655, 660, 577

S.E.2d 334, 337 (2003). The resulting findings of fact must be “sufficiently specific” to

allow an appellate court to “review the decision and test the correctness of the

judgment.” Quick v. Quick, 305 N.C. 446, 451, 290 S.E.2d 653, 657 (1982).

      1. Respondent-mother has not been honest about, or has concealed the truth
         about, the cause of David’s injuries.

      The trial court made several findings of fact about respondent-mother’s failure

to reveal the source of David’s injuries, including:

             Despite her participation and completion of some of the
             recommended services, [respondent-mother] has not
             honestly reported how [David] received his injuries.
             Because she and Mr. Goff were the sole caretakers of the
             juvenile at the time, there are only three possible scenarios:
             (1) [respondent-mother] caused the injuries, (2)
             [respondent-mother] and Mr. Goff caused the injuries
             together, and (3) [respondent-mother] failed to protect
             [David] from Mr. Goff causing the injuries. Without
             knowing which of these scenarios occurred, the
             Department was unable to put the necessary services in
             place in order to return the juveniles to a safe and
             appropriate home.



                                           -6-
                             IN RE: D.W.P AND B.A.L.P.

                                  Opinion of the Court



             ...

             Given that [respondent-mother] has refused to admit how
             [David] received his injuries while in the exclusive care of
             herself and Mr. Goff, and has refused to accept
             responsibility for her actions, there is a likelihood of the
             repetition of neglect by [respondent-mother].

             ...

             [Respondent-mother] has not put the best interest of the
             juveniles ahead of her decision to conceal the truth from
             the Department and from the Court as to the actual cause
             of [David’s] injuries. She has provided several explanations
             and none are medically consistent with the injuries. Since
             [David] has been in the custody of the Department, he has
             not sustained any more injuries of the sort he presented
             with on March 1, 2015.

      Respondent-mother argues that the trial court’s findings were not supported

by evidence because the court could not and did not find that she or Mr. Goff had

harmed David. We disagree.

      Dr. Briggs, the Pediatric Child Abuse Specialist who examined David, reported

that David suffered older fractures to the femur, anterior ribs and one posterior rib,

lower legs and the clavicle. While she could not provide an exact date for when each

injury occurred, she reported that the fractures were in different stages of healing,

there was no medical reason for all the fractures, and she did not believe any of the

injuries were four or five months old. Respondent-mother reported to the GCDHHS

that she and Mr. Goff were David’s only caretakers at the time of the most recent

injury.



                                          -7-
                             IN RE: D.W.P AND B.A.L.P.

                                   Opinion of the Court



      Respondent-mother initially reported that the most recent injury could have

been caused by the seventy-pound family dog, and she believed the older injuries

occurred while David was with his biological father in November 2014. On 3 March

2015, however, Dr. Briggs observed that while it was not impossible for the dog to

have caused one break in David’s leg, the incident does not explain the other, older

fractures. And while respondent-mother was concerned that David’s biological father

may have harmed him, Dr. Briggs concluded that many of the fractures were newer

than the last reported contact David had with his father.

      Respondent-mother fails to offer a medically feasible explanation for the

injuries or to take responsibility for the role she and Mr. Goff had in causing them,

despite ample evidence that the injuries could not have been caused by any other

person. Accordingly, we conclude that the trial court’s findings regarding respondent-

mother’s truthfulness about the source of David’s injuries is supported by clear,

cogent, and convincing evidence.

      2. Respondent-mother violated her probation by failing to obtain a psychiatric
         evaluation as a condition of probation as required by Dr. Holm.

      The trial court found that respondent-mother “ha[d] not completed a

psychiatric evaluation. The completion of a psychiatric evaluation was also a

condition of her probation[,] yet she has failed to participate in one.” Respondent-

mother argues that she was not required to have a psychiatric evaluation as a




                                           -8-
                                IN RE: D.W.P AND B.A.L.P.

                                    Opinion of the Court



condition of probation and that she was ordered to report only for an initial evaluation

by “any state licensed mental health agency specifically for child abuse.” We disagree.

      A special condition of respondent-mother’s probation was to “[r]eport for initial

evaluation by any state licensed mental health agency specifically for child abuse,

participate in all further evaluation, counseling, treatment, or education programs

recommended as a result of that evaluation, and comply with all other therapeutic

requirements of those programs until discharged.” Thus, respondent-mother was not

only required to obtain an initial evaluation, but she was also required to participate

in any recommended treatment as a result of the evaluation. Dr. Holms’ report

recommended that “an assessment by a psychiatrist would be helpful in furthering

[respondent-mother’s] desire to maintain a stable and loving home for her children

with a minimum of disruption and conflict in [respondent-mother’s] interactions with

other adults.”

      Respondent-mother made no effort to follow Dr. Holms’ recommendation,

although doing so was a requirement of her probation. Thus, clear, cogent, and

convincing evidence exists to support the trial court’s finding as to respondent-

mother’s probation violation.

      3. Respondent-mother resumed a relationship with Mr. Goff and they were
         working on reestablishing their relationship.

      The trial court found that

             [Respondent-mother] resumed a relationship with [Mr.
             Goff] in June 2017 shortly after the death of her father, but


                                            -9-
                             IN RE: D.W.P AND B.A.L.P.

                                  Opinion of the Court



             failed to inform the Department as agreed. At that time,
             she provided [Mr. Goff] with a new key to her home. [Mr.
             Goff] was providing emotional support to [respondent-
             mother], and they were working on reestablishing their
             relationship . . .

      Respondent-mother initially ended her relationship with Mr. Goff in

September 2016. The record shows, and respondent-mother does not dispute, that she

and Mr. Goff reconnected in June 2017. Respondent-mother informed the court that

she relied on Mr. Goff for emotional support after the passing of her father. She

explained that she was very isolated at the time and could not talk to many people,

except Mr. Goff. Several months after the two resumed contact, respondent-mother

testified that she provided Mr. Goff with access to her home to fix an electrical

problem while she was at work. After the repair, she did not ask him to return the

key to her home, even after a domestic violence incident ensued between the two.

      Because respondent-mother admits that she did in fact resume contact with

Mr. Goff and provided him with a key to her home, the trial court’s finding that

respondent-mother resumed a relationship with Mr. Goff and they were working on

reestablishing a relationship is supported by clear, cogent, and convincing evidence.

      4. Respondent-mother continued a relationship with Mr. Goff despite domestic
         violence incidents.

      Although there were no direct findings that respondent-mother had been

abused by Mr. Goff before they separated, her testimony at the termination hearing

indicates that one of the reasons they separated was because there was a possibility



                                         -10-
                               IN RE: D.W.P AND B.A.L.P.

                                   Opinion of the Court



he could have caused the injuries to David. Despite these concerns, respondent-

mother reconnected with Mr. Goff in September 2016. On 26 April 2018, after

resuming her relationship with Mr. Goff, respondent-mother called the police because

Mr. Goff had followed her to work, barricaded her in her car, and took her phone.

Respondent-mother did not ask Mr. Goff to return the key to her home, nor did she

change the locks after this incident.

      Finally, after an encounter on 19 May 2018, when Mr. Goff entered her house,

attempted to suffocate her with a pillow, and strangled her, respondent-mother

sought a protective order. From these facts, there is clear, cogent, and convincing

evidence that respondent-mother maintained a relationship with Mr. Goff despite

domestic violence incidents.

      5. Respondent-mother offered a new explanation for David’s injuries during
         her Alford plea.

      In Briana’s adjudication order, the court found by clear, cogent, and convincing

evidence that respondent-mother offered a new explanation for David’s injuries

during his plea allocation: that David may have slept on his side. Respondent-mother

did not challenge this finding at the adjudicatory stage; therefore, it is binding on

appeal. Koufman v. Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991).

      6. Respondent-mother intentionally withheld information concerning her
         marriage and lied to and evaded a social worker who came to her house.

      The court found that

             [Respondent-mother] has maintained that she was not in a


                                          -11-
                                IN RE: D.W.P AND B.A.L.P.

                                    Opinion of the Court



            relationship with anyone since Mr. Goff. The evidence,
            however, is to the contrary. [Respondent-mother] began a
            relationship with Mr. Holyfield in June 2018; she married
            him on September 1, 2018. [Respondent-mother] was
            aware that she needed to notify the Department of her
            marriage. At the time of the juveniles’ removal from her
            care, she was engaged to Mr. Goff. Mr. Goff provided the
            Department with his name, date of birth, and necessary
            information for the Department to conduct a complete
            background check. Mr. Holyfield has not been subjected to
            the same scrutiny and is therefore, not an approved person
            to have contact with the juveniles or to have the juveniles
            returned to his home.

      Respondent-mother testified that she had known Mr. Holyfield since they were

children. They reconnected and began dating in June 2018, Mr. Holyfield moved into

respondent-mother’s home between July and August 2018, and the two married in

September 2018. She further testified that she believed it was relevant to the case

that she had married Mr. Holyfield. However, she did not inform her social worker,

or any party involved in the case about her relationship with him, either before or

after their marriage. Even after being asked questions about her housing

arrangement at a family team meeting in December 2018, respondent-mother failed

to disclose information about Mr. Holyfield living with her. Until the date of the

termination hearing, respondent-mother’s case supervisor testified that she had

never heard of Mr. Holyfield.

      Additionally, respondent-mother had never missed a home visit prior to her

husband moving in with her. However, on 20 November 2018, after Mr. Holyfield

moved in, she missed her first home visit. The case supervisor testified that she


                                           -12-
                              IN RE: D.W.P AND B.A.L.P.

                                  Opinion of the Court



knocked on the door and called out to respondent-mother, but no one answered the

door. She observed respondent-mother’s car in the driveway along with an

unidentified car. She further testified that as she was leaving, she saw respondent-

mother peer out the window, and immediately received a voicemail from respondent-

mother saying that she was too sick to open the door.

      The facts above support, by clear, cogent, and convincing evidence, the trial

court’s finding that respondent-mother hid her marriage and evaded social workers.

      7. Respondent-mother failed to gain insight about David’s injuries and make
         reasonable progress.

      The trial court made the following findings of fact regarding respondent-

mother’s failure to determine the cause of David’s injuries:

             Despite her participation in therapeutic services,
             [respondent-mother] has not gained sufficient insight or
             made sufficient progress in order to disclose how [David]
             received his injuries. Throughout the time the juveniles
             have been in foster care, [respondent-mother] has offered
             several explanations for the injuries. In October 2017,
             [respondent-mother] appeared close to disclosing the cause
             of [David’s] injuries. The Department has had multiple
             conversations     with     [respondent-mother]      regarding
             [David’s] injuries and how she believed they occurred.
             [Respondent-mother] shared with Social Worker Haik that
             she did not cause physical harm to the juvenile, she
             however, recognizes that as their mother, she was
             ultimately responsible for their care and supervision and
             accepts that role, very clearly now; and if the juveniles were
             returned to her, she would have to take a more cautious
             approach to allowing other people to care for the juveniles.
             According to [respondent-mother], she did not know how
             the injuries were inflicted/caused; so she was looking for an
             explanation for the injuries. The Department and


                                         -13-
                 IN RE: D.W.P AND B.A.L.P.

                       Opinion of the Court



[respondent-mother] have discussed various options,
including, medical reasons, and most recently, on the night
that [David’s] leg was injured, [David] was in the care of
Mr. Goff, the mother’s [fiancé] at the time of the injuries,
who was bathing him while she was preparing dinner.
[Respondent-mother] indicated that during that time, she
was primarily working outside the home, and again, she
did not know how the injuries occurred, but as their
mother, she was responsible, and [David] was in the care
of Mr. Goff at the time. [Respondent-mother] has
continually indicated that [David’s biological father]
caused the femur fracture, the ribs and the tibia injuries to
[David]; this is contrary to the medical evidence.
[Respondent-mother] had no other explanation at the time.
However, on November 9, 2017, [respondent-mother]
tendered a guilty plea pursuant to Alford with regard to
[David’s] injuries, in Case #15CRS74373. [Respondent-
mother] was originally charged with Felony Neglect Child
Abuse-Serious Physical Injury, but the charge was reduced
to Misdemeanor Child Abuse. [Respondent-mother],
during the allocution, offered yet another explanation for
the cause of [David’s] injuries, to wit that he may have slept
funny. This explanation is contrary to the evidence
previously submitted at the Adjudicatory Hearing
involving [David], and clearly demonstrates [respondent-
mother’s] failure to make progress.
…
[Respondent-mother] has not made adequate progress
within a reasonable period of time under the plan.
Although she has addressed some of the components in her
service agreement, she has not addressed concerns which
led to the filing of the petition, namely how [David]
received his injuries which were caused by non-accidental
trauma. [Respondent-mother] has completed the Domestic
Violence Intervention Program (DVIP) and the Parent
Assessment Training and Education Program (PATE), she
has made most, if not all her scheduled visits and she was
engaging in individual therapy until April 2018. Despite
the completion of those services, significant questions
remain as to the cause of [David’s] injuries, which included:
multiple bilateral healing rib fractures - left 5, 6, 7, 8, 9, 10


                              -14-
                              IN RE: D.W.P AND B.A.L.P.

                                   Opinion of the Court



             and right 3, 4, 5, 6, 7 and possibly 8; mid-shaft left clavicle
             fracture; acute, comminuted left femoral diaphyseal
             fracture; possible healing fracture of the proximal left
             humeral metaphysis; healing right tibial fracture; possible
             healing fracture of the distal right fibula; possible comer
             fracture of the posterior aspect of the distal left tibial
             metaphysis; possible healing fracture of the distal right
             femoral metaphysis.
             …
             [Respondent-mother] has not put the best interest of the
             juveniles ahead of her decision to conceal the truth from
             the Department and from the Court as to the actual cause
             of [David’s] injuries. She has provided several explanations
             and none are medically consistent with the injuries. Since
             [David] has been in the custody of the Department, he has
             not sustained any more injuries of the sort he presented
             with on March 1, 2015. [Respondent-mother] is the only
             person who has been criminally charged in this matter:
             Felony Child Abuse with Serious Injury. And, although she
             tendered a guilty plea to a Misdemeanor charge pursuant
             to Alford, she has never admitted that she or anyone else
             inflicted those injuries on [David]. The juveniles have been
             in foster care since March 2015, and the Court is still no
             closer to knowing exactly how [David] sustained his
             injuries. Because of that, [respondent-mother] has not
             adequately remedied the conditions that brought the
             juveniles into
             custody.

      Respondent-mother has maintained that she does not know the cause of

David’s injuries and has offered explanations that are not medically supported. She

acknowledged that she would not rule out the possibility that Mr. Goff committed the

injuries to David, but she also admits to resuming contact with him after the children

were taken from the home. While we recognize that respondent-mother has taken the

proper steps to attend parenting classes and therapy, and has followed the majority



                                          -15-
                              IN RE: D.W.P AND B.A.L.P.

                                   Opinion of the Court



of the court’s recommendations to become a better parent, she has failed to

acknowledge the harm that has resulted from her failure to identify what happened

to David. Without recognizing the cause of David’s injuries, respondent-mother

cannot prevent them from reoccurring. Therefore, the trial court’s finding that

respondent-mother failed to gain insight and make reasonable progress regarding

David’s injuries is supported by clear, cogent and convincing evidence.

      B. Challenged Conclusions of Law

      In termination of parental rights proceedings, this Court reviews trial court

orders “by determining whether the trial court’s findings of fact are supported by

clear, cogent, and convincing evidence and whether those findings support the trial

court’s conclusions of law.” In re B.O.A., 372 N.C. 372, 379, 831 S.E.2d 305, 310 (2019)

(citing In re Moore, 306 N.C. 394, 404, 293 S.E.2d 127, 133 (1982)). The trial court

found that grounds exist to terminate respondent-mother’s parental rights under

N.C.G.S. § 7B-1111(a)(1), which provides that:

             (a) The court may terminate the parental rights upon a
                 finding of one or more of the following:

                  (1) The parent has abused or neglected the juvenile.
                      The juvenile shall be deemed to be abused or
                      neglected if the court finds the juvenile to be an
                      abused juvenile within the meaning of G.S. 7B-101
                      or a neglected juvenile within the meaning of G.S.
                      7B-101.

N.C.G.S. § 7B-1111(a)(1).




                                          -16-
                              IN RE: D.W.P AND B.A.L.P.

                                   Opinion of the Court



      Respondent-mother disputes the trial court’s conclusion that she will likely

neglect her children in the future. GCDHHS argues that the trial court did not err in

its conclusion that the children were neglected. A neglected juvenile is defined, in

relevant part, as “[a] juvenile who does not receive proper care, supervision, or

discipline from the juvenile’s parent, guardian, custodian, or caretaker; . . . or who

lives in an environment injurious to the juvenile’s welfare” N.C.G.S. § 7B-101(15).

       Where, as here, the child has not been in the custody of the parent for a

significant period of time, the trial court must employ a different kind of analysis to

determine whether the evidence supports a finding of neglect. This is because

requiring the petitioner in such circumstances to show that the child is currently

neglected by the parent would make termination of parental rights impossible. In re

Ballard, 311 N.C. 708, 714, 319 S.E.2d 227, 231 (1984) (overturning the termination

of the respondent-mother’s parental rights where the court failed to make an

independent determination of whether neglect existed at the time of termination

hearing). “The determinative factors must be the best interest of the child and the

fitness of the parent to care for the child at the time of the termination proceeding.”

Id. at 715, 319 S.E.2d 227, 565.

      Thus, when a child has been separated from their parent for a long period of

time, the petitioner must prove (1) prior neglect of the child by the parent and (2) a

likelihood of future neglect of the child by the parent. In re M.A.W., 370 N.C. 149,

152, 804 S.E.2d 513, 516 (2017) (quoting In re D.L.W., 368 N.C. 835, 843, 788 S.E.2d


                                          -17-
                              IN RE: D.W.P AND B.A.L.P.

                                   Opinion of the Court



162, 167 (2016)). The trial court found that respondent-mother failed to protect David.

David’s primary caregivers were respondent-mother and Mr. Goff; and the court’s

findings indicate that either of them, or both of them, caused David’s injuries. See In

re Y.Y.E.T., 205 N.C. App. 120 (2010) (affirming termination of parental rights on

ground of abuse and neglect based on finding that both parents were responsible for

child’s non-accidental injuries and each parent refused to identify the perpetrator).

Even still, our Court has recognized that a termination of parental rights for neglect

cannot be based solely on past conditions that no longer exist. In re M.A.W., 370 N.C.

at 152, 804 S.E.2d at 516.

      In this case, the trial court’s order relies upon: past abuse and neglect; failure

to provide a credible explanation for David’s injuries; respondent-mother’s

discontinuance of therapy; respondent-mother’s failure to complete a psychiatric

evaluation; respondent-mother’s violation of the conditions of her probation; the home

environment of domestic violence; respondent-mother’s concealment of her marriage

from GCDHHS; and respondent-mother’s refusal to provide an explanation for or

accept responsibility for David’s injuries.

      While we recognize the progress respondent-mother has made in completing

her parenting plan, including completing parenting classes, attending therapy, and

regularly visiting with her children, we are troubled by her continued failure to

acknowledge the likely cause of David’s injuries. The State of North Carolina has long

recognized that the best interests of the child are always treated as the paramount


                                          -18-
                              IN RE: D.W.P AND B.A.L.P.

                                  Opinion of the Court



consideration in termination of parental rights cases. Termination of parental rights

proceedings are not meant to be punitive against the parent, but to ensure the safety

and wellbeing of the child. See In re Montgomery, 311 N.C. 101, 109, 316 S.E.2d 246,

252 (1984) (recognizing that the determinative factor in deciding whether a child is

neglected is the circumstances and conditions surrounding the child, and not the

culpability of the parent).

      Here, the findings of fact show that respondent-mother has been unable to

recognize and break patterns of abuse that put her children at risk. Despite

respondent-mother’s acknowledgement that Mr. Goff could have caused David’s

injuries, she re-established a relationship with him that resulted in domestic

violence. Subsequently, respondent-mother, after acknowledging the importance of

notifying the GCDHHS that her new husband resided in her home, concealed the

relationship from her case supervisors. Respondent-mother acknowledges her

responsibility to keep David safe, but she refuses to make a realistic attempt to

understand how he was injured or to acknowledge how her relationships affect her

children’s wellbeing. These facts support the trial court’s conclusion that the neglect

is likely to reoccur if the children are returned to respondent-mother’s care.

      Because there is sufficient evidence to support one ground for termination of

respondent-mother’s parental rights, the Court need not address the second ground

for termination—that respondent-mother willfully left her children in foster care for




                                         -19-
                              IN RE: D.W.P AND B.A.L.P.

                                   Opinion of the Court



more than twelve months without making reasonable progress. See, B.O.A., 372 N.C.

at 380, 831 S.E.2d at 311; N.C.G.S. §7B-1111(a)(2).

      The neglect ground for termination is supported by the court’s findings that

respondent-mother has failed to acknowledge her responsibility for the events leading

to her children’s removal from the home and due to her inability to pinpoint the cause

of David’s injuries. As a result, we are fully satisfied that the trial court’s findings

support its conclusion that respondent-mother has not made reasonable progress in

correcting the conditions that led to the children’s removal, and the children are likely

to suffer neglect in the future. Accordingly, we affirm the trial court’s order

terminating respondent-mother’s parental rights.

      AFFIRMED.

      Justice DAVIS took no part in the consideration or decision of this case.




                                          -20-
      Justice EARLS dissenting.


      In this case, the trial court’s findings of fact concerning whether the mother

has been honest about how her son, David, was injured are based on a fallacious

logical deduction that ignores the possibility that she was either unwilling to lie in

order to keep her children, or that she was unaware that her refusal to lie would

result in her losing them. There is no doubt that David was seriously injured on

repeated occasions by some person while he was in the custody of his mother and Mr.

Goff. The evidence in the record further supports the factual finding that David’s

mother has, at different times, offered various possible explanations for David’s

injuries that are not consistent with opinions by David’s treating physician about how

the injuries might have been caused. The logical fallacy in the trial court’s findings

is the supposed fact that “[the mother] has not honestly reported how David received

his injuries” because, in the trial court’s view, only three scenarios are possible: (1)

that his mother caused the injuries, (2) that his mother and Mr. Goff together caused

the injuries, or (3) that his mother failed to protect David from Mr. Goff The trial

court concludes, and this Court endorses, the logic that therefore David’s mother

must be lying because she will not say which of these three possibilities is correct.

However, those are not the only three possible scenarios and they do not prove she is

lying. David’s mother has accepted responsibility for failing to protect her son. She

has also maintained that she was not aware of the nature and extent of his injuries
                              IN RE: D.W.P. AND B.A.L.P.

                                   Earls, J., dissenting



until he was examined in the emergency room and that she does not know how they

occurred. It is entirely possible that Mr. Goff injured David outside of her presence

and that she honestly did not know the severity and recurring nature of his injuries

until the hospital visit. To terminate her parental rights as to both of her children

because she will not say that she knows how her son was injured if, in fact, she does

not know that, is unjust.

      Absent direct evidence that the mother ever injured David herself, or was ever

present in the room when he was injured, and in light of her substantial compliance

with virtually every requirement asked of her by DHHS, and further, in light of the

fact that there is no evidence of any kind that the mother did anything other than

protect her daughter, the termination of her parental rights as to both children was

not justified by the evidence in this case.

      The termination of parental rights followed determinations by the trial court

that the mother had “addressed all of the conditions in her case plan” and that she

had “completed the checklist that constituted her case plan.” When a parent is in

substantial compliance with a mandated case plan and consistently (1) maintains

innocence as to causing harm to a child, (2) maintains that she lacks knowledge as to

the cause of the child’s injuries, and (3) acknowledges her responsibility as the

primary caregiver to protect her children from harm, the parent’s inability to identify

the cause of the injuries should not alone suffice to support a determination that the




                                              -2-
                             IN RE: D.W.P. AND B.A.L.P.

                                  Earls, J., dissenting



parent has not made “adequate progress” or that the parent is likely to neglect her

children in the future, absent evidence that the parent is lying.

      As noted by the majority, based on David’s injuries and the lack of a plausible

explanation, the Guilford County Department of Health and Human Services

(DHHS) obtained nonsecure custody of David and his four-year-old sister, Brianna,

on 20 March 2015. DHHS also filed a juvenile petition alleging that David was an

abused and neglected juvenile and a juvenile petition alleging that Brianna was a

neglected juvenile. A pre-adjudication, adjudication, and dispositional hearing was

originally scheduled to take place on 20 May 2015, but was continued until 6

November 2015. At the 6 November 2015 hearing, the matter was again continued

until 26 January 2016. The hearing finally took place on 26 January 2016, over ten

months after the juveniles entered DHHS custody. Following the hearing, the trial

court filed an order on 19 February 2016, that adjudicated David to be an abused and

neglected juvenile and Brianna a neglected juvenile.

      The mother appealed. On 15 November 2016, the Court of Appeals affirmed

the trial court’s order adjudicating David as an abused and neglected juvenile, but

reversed and remanded the adjudication of neglect as to Brianna. In re D.P. & B.P.,

250 N.C. App. 507, 793 S.E.2d 287 (2016) (unpublished). While the adjudication

orders were on appeal, the trial court conducted two permanency planning hearings

pursuant to N.C.G.S. § 7B-906.1.       Throughout the trial court proceedings, the

mother’s failure to explain David’s injuries was the primary reason for not returning


                                          -3-
                                IN RE: D.W.P. AND B.A.L.P.

                                      Earls, J., dissenting



the children to her care. After the first hearing on 23 March 2016, the trial court

entered an order, filed 21 April 2016, finding that the mother “has been compliant

with her case plan,” but determining that the children could not return to her home

because “the mother continues to deny how the juvenile, [David], received his injuries.

She has indicated that she will not admit to something she did not do, nor will she

‘throw [Mr. Goff] under a bus.’ ” The court also noted the mother’s pending criminal

charges relating to David’s injuries as an additional barrier to reunification. The trial

court set the primary permanent plan as adoption with a concurrent secondary plan

of reunification, and the mother was ordered to continue complying with her case

plan.

        A second hearing took place on 2 September 2016. Following the hearing, the

trial court entered an order filed 21 October 2016, providing similar reasons for why

the children could not be returned to their mother. The trial court also referenced

the mother’s limited engagement (at that time) in therapy, as well as her social media

posts,1 but focused on her failure to explain David’s injuries as the principal reason

for not returning the children.2 Around the end of September 2016, the mother ended

her relationship with Mr. Goff.


        1 As part of her case plan, the mother was required to refrain from posting pictures of
her children on any social media website. This record indicates this issue was subsequently
resolved.
        2 For example, the trial court stated all of the following in various orders: “Although

the mother has completed [programs], DHHS does not consider any progress being made as
it has been a year and a half and there are still no answers as to how [David] was injured.”;
“The mother and father are participating in case plans, although the mother has yet to inform

                                              -4-
                                IN RE: D.W.P. AND B.A.L.P.

                                      Earls, J., dissenting



       On 9 November 2017, the mother entered an Alford plea to misdemeanor child

abuse for the injuries suffered by David. The mother received a suspended sentence

and was placed on supervised probation for a period of twelve months. As part of her

probation, the trial court ordered her to comply with “all conditions set in DSS court.”

       The trial court conducted hearings on remand from the Court of Appeals on 27

October 2017 and 30 November 2017. In a combined adjudication, disposition, and

permanency planning order filed 18 December 2017, the trial court again adjudicated

Brianna to be a neglected juvenile after the mother stipulated to several findings of

fact and consented to the adjudication. The trial court’s order notes that the mother

had “addressed all of the conditions in her case plan.” However, the court did not

believe the mother had made adequate progress under the plan because she could not

explain how David was injured. As barriers to achieving permanence for the

juveniles, the court listed the mother’s criminal conviction—resulting from her Alford

plea—for David’s injuries, and her resulting probation which would prevent her from

having unsupervised contact with David for twelve months. The trial court changed

the permanent plan for David and Brianna to a primary plan of adoption with a

secondary concurrent plan of guardianship. DHHS was ordered to cease reunification


[DHHS] who harmed the juvenile, [David] . . . .”; “The parents are not acting in a manner
consistent [with] the health and safety of the juveniles. The mother has failed to acknowledge
the severity of the injuries to her son and the need for DHHS to know who harmed him.”;
“The [c]ourt is concerned that we still do not know what happened to [David] . . . .”; “It is not
possible for the juveniles to return to [the] home of a parent within the next six months. The
mother continues to deny how the juvenile, David, received his injuries. She has indicated
that she will not admit to something she did not do, nor will she ‘throw [W.G.] under a bus.’

                                              -5-
                             IN RE: D.W.P. AND B.A.L.P.

                                    Earls, J., dissenting



efforts with the mother and to file termination petitions within sixty days, in

accordance with N.C.G.S. § 7B-906.1(m).

      In its termination order filed 23 January 2019, the trial court found that the

mother had completed parenting classes and a domestic violence intervention

program, that she participated in therapy from March 2016 until April 2018, that she

lived in stable housing, and that she had stable employment. However, the court

determined both that the children were neglected and there was a likelihood of

repetition of neglect, pursuant to N.C.G.S. § 7B-1111(a)(1), and that the mother

willfully left her children in foster care or a placement outside the home for more than

twelve months without showing reasonable progress under the circumstances in

correcting the conditions which led to her children’s removal, pursuant to N.C.G.S. §

7B-1111(a)(2). In making both determinations, the trial court seems to have relied

almost exclusively on the fact that the mother had been unable to provide a sufficient

explanation for David’s injuries.

      1. The Mother’s Honesty About David’s Injuries

      The trial court’s findings that his mother concealed the truth about David’s

injuries are not supported by competent evidence. The trial court concluded that

“[d]espite the completion of those services, significant questions remain as to the

cause of [David’s] injuries.” The court stated that the mother had “not adequately

remedied the conditions that brought the juveniles into custody” because the court

did not know “exactly how [David] sustained his injuries.”


                                            -6-
                                IN RE: D.W.P. AND B.A.L.P.

                                      Earls, J., dissenting



       However, there is no record evidence indicating that the mother knew how

David was injured. The trial court placed her in the impossible position of having to

provide information she claims not to have. However, while the mother says she does

not know how David’s injuries occurred, she accepted that she was “ultimately

responsible” for his injuries as his caretaker.3 At the termination hearing, when asked

whether Mr. Goff caused David’s injuries, she acknowledged the possibility that Mr.

Goff could have caused the injuries, stating “I do not know. I can’t rule it out. But,

that’s—I don’t know.”

       Further, and most importantly, there is no record evidence to suggest that the

mother is lying about her ignorance of the cause of David’s injuries. This fact

distinguishes the instant case from that considered by the Court of Appeals in In re

Y.Y.E.T., 205 N.C. App. 120, 695 S.E.2d 517 (2010), cited by the majority. There, the

Court of Appeals considered facts similar to the facts in this case. Two parents

brought their child to Carolinas Medical Center, where the child was diagnosed with

a fractured femur. Id. at 121, 695 S.E.2d at 518. Subsequent examination revealed

additional injuries, and the Mecklenburg County Department of Social Services took


       3  The trial court provides conflicting factual findings on the issue of whether the
mother accepted responsibility for David’s injuries. The trial court states that the mother
failed to take full responsibility for David’s injuries. However, these statements are based on
the mother’s inability to provide an explanation for David’s injuries. The trial court also
states that the mother expressed to DHHS that “she was ultimately responsible for [the
juveniles’] care and supervision and accepts that role,” and that, while she did not know how
David’s injuries occurred, “she was responsible” as his mother. Therefore, to the extent that
the trial court purports to find that the mother has not accepted responsibility for David’s
injuries, that finding is not supported by clear, cogent, and convincing evidence.

                                              -7-
                              IN RE: D.W.P. AND B.A.L.P.

                                    Earls, J., dissenting



custody of the child. Id. The parents provided explanations for the injuries that were

inconsistent with the opinions of medical professionals. Id. at 121–23, 695 S.E.2d at

518–19.

      However, in In re Y.Y.E.T., the parents claimed from the outset that they had

witnessed the injury. First, the mother claimed that the child’s leg was stuck between

the bars of the crib and she removed the child from a crib, causing the injury. Id. at

121, 695 S.E.2d at 518. Later, the mother stated that the father removed the child

from the crib. Id. When questioned, the father “provided different accounts of how he

removed the juvenile from the crib,” and it “sounded to the evaluator like the

respondent-father was fitting the description of his motion to the twisting way that

doctors indicated as the likely cause of the break to the femur.” Id. at 124, 695 S.E.2d

at 520. By contrast, the mother in this case has stated consistently that she was not

present when she believes David’s femur was broken, and does not know how the

other injuries occurred. While the difference may be subtle, it is important.

Subsection 7B-1109(f) of our General Statutes requires that the petitioner in a

termination hearing prove all relevant facts “based on clear, cogent, and convincing

evidence.” N.C.G.S. § 7B-1109(f) (2017). Where, as here, the termination of parental

rights rests so heavily on a parent’s inability to explain a child’s injuries, the rights

cannot be terminated absent “clear, cogent, and convincing evidence” that the parent

is actually concealing the cause of the injuries. While that evidence of concealment

existed in In re Y.Y.E.T., it does not exist here. It is of particular importance that, as


                                            -8-
                             IN RE: D.W.P. AND B.A.L.P.

                                   Earls, J., dissenting



the trial court notes, there is a possible explanation for David’s injuries other than

abuse by his mother: namely that they were caused by Mr. Goff.

      2. Probation Violation for Failing to Obtain a Psychiatric Evaluation

      The trial court found that the mother failed to complete a psychiatric

evaluation, which the court stated was a requirement of her case plan and a condition

of her probation. While the record shows that the mother did not complete a

psychiatric evaluation, there is no evidence in the record that a psychiatric evaluation

was a clear requirement of her case plan.

      As part of her case plan, the mother was required to cooperate with a parenting

assessment. She completed the parenting assessment with Dr. Thomas A. Holm on

15 June 2015. Following the assessment, Dr. Holm issued a report dated 3 September

2015 that stated the following in response to questions posed by DHHS: “I believe

that an assessment by a psychiatrist would be helpful in furthering [the mother’s]

desire to maintain a stable and loving home for her children . . . . In addition to a

consultation with a psychiatrist, I recommend that [the mother] be referred for

individual therapy.” The section of the report labeled “Recommendations” contains

no reference to a psychiatrist or a psychiatric evaluation.

      Nevertheless, the trial court’s 18 December 2017 adjudication, disposition, and

permanency planning hearing order states that Dr. Holm recommended a psychiatric

evaluation be completed. In the same order, the trial court found that the mother “has

addressed all of the conditions in her case plan.” The trial court also found that


                                           -9-
                             IN RE: D.W.P. AND B.A.L.P.

                                  Earls, J., dissenting



“[DHHS] is willing to move forward with unsupervised visitation based on the

mother’s compliance with her case plan, compliance with [DHHS], addressing the

risk that led to the removal of the juveniles, and her accepting responsibility as the

mother.” The trial court further found that the mother had “completed the checklist

that constituted her case plan” and stated that questions remain, “[d]espite the

completion of her case plan.” It appears, then, that the recommendation that a

psychiatric evaluation be completed was not part of the mother’s case plan. Moreover,

the transcript evidence shows that this alleged requirement was never communicated

to the mother and the section of Dr. Holm’s report referencing a psychiatric

evaluation seems to be directed to DHHS, not the mother. To the extent that the trial

court found the mother was required by her case plan to complete a psychiatric

evaluation, that finding is not supported by clear, cogent, and convincing evidence.

      The trial court also found that the mother violated her probation because she

did not complete a psychiatric evaluation. The judgment for the mother’s

misdemeanor child abuse conviction specifically required that she “cooperate and

follow all conditions set in DSS court” and a box was checked on the form requiring

that she “[r]eport for initial evaluation by any state licensed mental health agency

specifically for child abuse[,] participate in all further evaluation, counseling,

treatment, or education programs recommended as a result of that evaluation.”

While the language quoted by the majority appears in the thirteen-page single-spaced

report from Dr. Holm, it does not appear as one of his five detailed


                                          -10-
                             IN RE: D.W.P. AND B.A.L.P.

                                   Earls, J., dissenting



“Recommendations”      at    the     conclusion       of   the   “Parenting   Capacity

Assessment/Psychological Evaluation.” The evidence in the record shows that by the

time of the termination hearing, the mother had, over the course of three years,

completed twelve sessions of the Crossroads program for victims of domestic violence,

completed the ten required sessions of the PATE program, and participated in the

Care Coordination for Children Program. She was treated at Restoration Place

Counseling between 25 August 2016 and 20 April 2018, and attended a total of 42

counseling sessions there. Put another way, over the course of 23 months she

attended 42 counseling sessions. Given the mother’s testimony that she was unaware

that she was also supposed to complete an evaluation with a psychiatrist, the notion

that the mother willfully violated her probation by failing to complete a psychiatric

evaluation is not supported by clear, cogent, and convincing evidence.

      3. Relationship with Mr. Goff

      In its termination order, the trial court found that the mother had “resumed a

relationship with [Mr. Goff] in June 2017” and that the two were “working on

reestablishing their relationship.” The trial court further found that the mother “put

herself in the situation of domestic violence incidents with [Mr. Goff].” Respondent

argues that none of these findings are supported by clear and convincing evidence,

arguing that (1) no evidence supports a finding that the two were involved

romantically, and (2) she “did not create a situation that posed a foreseeable or

unreasonable risk that she would be the victim of criminal assaults” by Mr. Goff


                                           -11-
                              IN RE: D.W.P. AND B.A.L.P.

                                   Earls, J., dissenting



Petitioner argues that the evidence supports a finding that the the mother and Mr.

Goff resumed some type of relationship, whether or not it was romantic, and that the

mother created the situation leading to her victimization by giving a key to Mr. Goff

and not changing her locks.

      As to the trial court’s finding that the mother “put herself in the situation of

domestic violence incidents,” the mother is not responsible for the criminal actions of

Mr. Goff. She gave Mr. Goff a key to her home so that he could perform electrical

work. Months later, the trial court found that Mr. Goff approached the mother at her

workplace, “pinned her to her car and took her phone.” Less than a month later, Mr.

Goff entered the mother’s home while she was sleeping and violently assaulted her.

As a result of that assault, the mother obtained an Ex Parte Domestic Violence

Protective Order and later obtained a one-year Domestic Violence Order of Protection

against Mr. Goff. While it may have been advisable for the mother to exercise better

control over access to her home, the evidence does not support a finding that she

caused the acts of violence perpetrated against her. Accordingly, the trial court’s

finding that the mother “put herself in the situation of domestic violence incidents”

is not supported by clear, cogent, and convincing evidence.

      The trial court’s finding that the mother and Mr. Goff had resumed their

relationship is also unsupported by the record. Prior to September 2016, the mother

and Mr. Goff were involved in a romantic relationship. They were engaged to be

married. Their relationship was certainly romantic in nature in the past. While the


                                           -12-
                             IN RE: D.W.P. AND B.A.L.P.

                                  Earls, J., dissenting



evidence supports the trial court’s finding that Mr. Goff subsequently provided some

emotional support to the mother at the time of her father’s death, the evidence does

not extend beyond that point. Accordingly, the trial court’s finding that the mother

and Mr. Goff had “resumed a relationship” and “were working on reestablishing their

relationship,” with the implication that the relationship was romantic, is without

clear, cogent, and convincing evidence in the record.

      4. New Explanation for David’s Injuries during Alford Plea

      On 9 November 2017, David’s mother entered an Alford plea to the charges

related to David’s injuries, pleading guilty to misdemeanor child abuse without

admitting that she actually committed the offense. The trial court found that, at the

plea hearing, the mother “offered yet another explanation for the cause of [David’s]

injuries, to wit that he may have slept funny.” A review of the trial transcript shows

clearly that she was not offering a new explanation for the cause of David’s injuries,

but was instead explaining, in response to a question, what initially went through

her mind when she first saw her son with a swollen leg. The trial court’s finding to

the contrary, that the mother was offering “yet another explanation” contrary to the

medical evidence, was not supported by clear, cogent, and convincing evidence. The

majority takes the position that because this fact was also a finding made at the

adjudicatory stage and not appealed at that time, it is binding now. However, the

adjudication order that was entered after the mother’s Alford plea on 9 November

2017 was an adjudication only as to her daughter, Brianna. The original adjudication


                                          -13-
                             IN RE: D.W.P. AND B.A.L.P.

                                  Earls, J., dissenting



order as to David was entered 19 February 2016, well before the Alford plea.

Moreover, this fact, even if it were true and binding with regard to both children, has

no real bearing on any legitimate reason to terminate the mother’s parental rights.

      5. Withholding Information about her Marriage

      The trial court found that the mother married someone new in September 2018

but purposely hid that fact from DHHS. However, the trial court had ceased

unification efforts and DHHS had stopped providing services to the mother as of 18

December 2017. There is no reason why the mother would have been aware that she

had an obligation to inform DHHS nine months later of her marriage or to open her

home to any social worker on demand. By this point, the trial court appears to be

clutching at straws to find any possible grounds to fault the mother.

      6. Lack of Insight and Failure to Determine the Cause of David’s Injuries

      This argument is simply the Court rehashing the first point above. At the end

of the day, the trial court and this Court both can point to nothing more than that

they are “troubled by [the mother’s] continued failure to acknowledge the likely cause

of David’s injuries.” However, David’s mother has accepted responsibility for not

keeping her son safe and, in open court, under oath, stated that she could not rule

out the possibility that Mr. Goff injured her son. If she did not witness the abuse and

does not know how it happened, she cannot honestly determine the cause.

      The trial court’s factual findings do not support the conclusion that the

mother’s parental rights are subject to termination. For the reasons discussed above,


                                          -14-
                             IN RE: D.W.P. AND B.A.L.P.

                                   Earls, J., dissenting



the failure to explain David’s injuries, under the specific facts of this case, is not

sufficient to find that the mother failed to make reasonable progress in correcting the

conditions that led to removal of her children, nor is it sufficient to find that she is

likely to neglect them in the future.

      With regard to termination of the mother’s parental rights for neglect under

N.C.G.S. § 7B-1111(a)(1), the trial court must evaluate the likelihood of future

neglect. In doing so, the trial court was required to consider evidence of changed

circumstances occurring between the period of past neglect and the time of the

termination hearing. In re Ballard, 311 N.C. 708, 715, 319 S.E.2d 227, 232 (1984). In

the time between David’s admission to the hospital in March 2015 and the

termination hearing, the mother completed her case plan, developed a very positive

record of visits with her children, and substantially complied with all of the court-

ordered requirements. While she ultimately discontinued individual therapy, she

attended sessions from March 2016 until April 2018, which was well after DHHS had

ceased unification efforts in December 2017. In particular, the trial court found that

there was a bond between Brianna and her mother at the time of the termination

hearing. The court wrote that Brianna “loves her mother and enjoys spending time

with her during visits.” This finding, in conjunction with the court’s other factual

findings, does not support a likelihood of future neglect.

      The trial court’s findings of fact that (1) the mother had been charged with

violating probation because she did not timely pay certain fees, (2) that she did not


                                           -15-
                             IN RE: D.W.P. AND B.A.L.P.

                                   Earls, J., dissenting



inform DHHS of her marriage to B.H. in the absence of any evidence that she was

required to do so, and (3) that she entered an Alford plea to misdemeanor child abuse

are not sufficient to show either that she had failed to make reasonable progress or

that she was likely to neglect her children in the future.

      The evidence is clear from the record that, as of 18 December 2017 at the latest,

the mother had completed the requirements of her case plan. In fact, DHHS was

recommending at that time, not that the mother’s parental rights be terminated, but

that she be allowed unsupervised visitation because of her “compliance with her case

plan, compliance with [DHHS], addressing the risk that led to the removal of the

juveniles, and her accepting responsibility as the mother.” Instead, the trial court

determined that the mother had “not made adequate progress within a reasonable

period of time under the [case] plan” because “[a]lthough she [had] addressed all of

the conditions in her case plan,” she had not explained how David was injured. The

trial court then changed the primary permanent plan to adoption and ordered DHHS

to pursue the termination of the mother’s parental rights. The evidence in this case

shows that the mother maintained from the outset that she did not harm her child,

maintained from the outset that she did not know the cause of her child’s injuries,

and acknowledged her responsibility, as the primary caregiver, to protect her

children. No evidence presented at any hearing suggested that the mother was lying

about whether she injured David. At the time of the termination hearing, the only

other person who could have harmed David, Mr. Goff, was no longer in the home.


                                           -16-
                              IN RE: D.W.P. AND B.A.L.P.

                                   Earls, J., dissenting



Under those circumstances, the inability to identify the cause of a child’s injuries

should not, by itself, suffice to determine that the parent has not made “adequate

progress” to correct the conditions leading to the juvenile’s removal. It also should not

suffice, under those circumstances, to establish a likelihood of future neglect.

      While the foregoing analysis pertains equally to David and Brianna, I write

further because the trial court again adjudicated Brianna neglected without making

sufficient findings of fact. In the termination order, the trial court made only two

relevant findings of fact pertaining to Brianna. First, the trial court noted that

Brianna “was in the same home when the injuries to her brother occurred and her

sole caretakers were” the mother and Mr. Goff. The trial court repeated the same

fact later, noting Brianna’s “presence in the home where the abuse of her sibling

occurred.” Second, the trial court noted that Brianna had been adjudicated neglected

by an order entered 18 December 2017. No additional facts supported the December

2017 adjudication. However, the December 2017 order contains the following

statement as to Brianna: “She faced a substantial risk of physical, mental or

emotional impairment because she resided in the same injurious environment as

[David], who DID suffer serious injuries, caused by other than accidental means.”

      The trial court’s vague and generalized findings were insufficient to establish

that Brianna was a neglected juvenile. It is true that when determining whether a

juvenile is neglected, “it is relevant whether [the] juvenile . . . lives in a home where

another juvenile has been subjected to abuse or neglect by an adult who regularly


                                           -17-
                              IN RE: D.W.P. AND B.A.L.P.

                                    Earls, J., dissenting



lives in the home.” N.C.G.S. § 7B-101(15). However, finding only that another child

in the home has suffered injury, as the trial court did in this case, is not sufficient. “A

court may not adjudicate a juvenile neglected solely based upon previous Department

of Social Services involvement relating to other children.” In re J.A.M., 372 N.C. 1, 9,

822 S.E.2d 693, 698 (2019). Instead, “clear and convincing evidence in the record must

show current circumstances that present a risk to the juvenile.” Id. “[O]ur courts have

additionally required that there be some physical, mental, or emotional impairment

of the juvenile or a substantial risk of such impairment as a consequence of the failure

to provide proper care, supervision, or discipline.” Id. (emphasis omitted) (quoting In

re Stumbo, 357 N.C. 279, 283, 582 S.E.2d 255, 258 (2003)). Here, the only basis upon

which the court concluded that Brianna “faced a substantial risk of physical, mental

or emotional impairment” was that Brianna lived in the home at the time of David’s

injuries. Piggybacking the termination of the mother’s parental rights as to Brianna

while merely citing the circumstances surrounding the injuries to David, without any

evidence that Brianna is at a substantial risk of harm or neglect, is impermissible.

       I am mindful of the fact that David and Brianna have been placed with a foster

family and are, by all accounts, doing well. The evidence suggests that they have

formed bonds with this new family and might very well happily stay there. By

contrast, they have not lived with their mother for more than four years. Even so,

these new family bonds came at the cost of those which already existed. The affidavit

attached to the initial juvenile petition filed by DHHS notes that David was “very


                                            -18-
                             IN RE: D.W.P. AND B.A.L.P.

                                   Earls, J., dissenting



bonded” to his mother. However, the trial court notes in its order terminating

parental rights that “[t]here is no bond between [David] and [the mother]. Although

[the mother] visits with [David] regularly . . . [David] does not look to [the mother]

for comfort during the visits and is often playing alone. He appears relaxed in [the

mother’s] presence, but does not display affection.” The trial court did not have

sufficient factual and legal grounds to terminate the familial relationship between

the mother and her children in this case. Accordingly, I would reverse the trial court’s

order terminating the mother’s parental rights and remand for dismissal of the

petition.




                                           -19-